Citation Nr: 1616110	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  99-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971 and from December 1990 to September 1991.  The latter period of active duty included service in Southwest Asia Theater of Operations from February 1991 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In April 2009, the Board denied the Veteran's appeal for service connection for psychiatric disability.  The Veteran appealed the denial to the to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court granted a joint motion of the parties, vacated the Board's denial, and remanded the matter to the Board for action in compliance with the terms of the joint motion.  In February 2011, the Board remanded the appeal for further development.

The Board notes that the Veteran was not furnished with a Supplemental Statement of the Case following the completion of the development directed by the Board in its February 2011 remand.  However, as discussed below, the Board has determined that the evidence of record is sufficient to grant the Veteran's claim of entitlement to service connection for psychiatric disability.  Therefore, a remand of the case for consideration of the new evidence by the originating agency is not necessary.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's acquired psychiatric disability, variously diagnosed, originated during his active service.



CONCLUSION OF LAW

An acquired psychiatric disability, variously diagnosed, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for posttraumatic stress disorder (PTSD) generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders ) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.

In this case, the Veteran's psychiatric symptoms have been attributed to known clinical diagnoses, so the provisions authorizing presumptive service connection for undiagnosed illnesses developing in Persian Gulf Veterans are not applicable to this claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran claims his currently diagnosed psychiatric disorder began during his active military service and has continued since that time.  Specifically, he contends that his psychiatric symptoms began during his first period of active duty.  The Veteran also relates the claimed condition to his service in the Persian Gulf during his second tour of duty.      

Service personnel records verify the Veteran's service from March 1970 to November 1971.  He had additional active service from December 1990 to September 1991, to include service in the Southwest Asia Theater of Operations from February 1991 to August 1991.  However, the service treatment records for his second period of service are unavailable.  

Service treatment records from the Veteran's first period of active service include an April 1970 record documenting his report of nervousness and difficulty sleeping, for which he was prescribed valium.  The remaining service treatment records are negative for reports of psychiatric symptoms or pertinent abnormal findings.

Post-service, a May 1972 VA psychiatric evaluation report includes the Veteran's description of experiencing gastrointestinal symptoms since service that were aggravated when he became nervous; the examiner gave a diagnosis of psychophysiologic gastrointestinal (GI) tract reaction.

Subsequent VA and private treatment records dated from 1995 document the Veteran's report of psychiatric symptoms, and records dated from 1998 relay his history of psychiatric treatment following his return from the Persian Gulf.  Collectively, the medical evidence dated during the period of the claim shows pertinent diagnoses that include major depressive disorder, depressive disorder not otherwise specified, and anxiety disorder. 

Additional VA medical records also reflect a diagnosis of PTSD.  Specifically, an October 2003 VA psychiatric record documents the Veteran's report of psychiatric symptoms, as well as his report of having distressing dreams about explosions and mutilated bodies associated with the Desert Storm conflict.  The examiner diagnosed PTSD.  

A subsequent June 2004 VA PTSD general note includes his report of stressors during his service in Saudi Arabia; he identified his stressors as an incident when rockets were fired and everyone panicked and feared death, and a second incident when he witnessed an ammunition explosion caused by incoming fire, during which he feared death.  The examiner commented that these events did not appear to be significant enough to induce trauma and determined that the Veteran did not meet the criteria for a PTSD diagnosis at that time.  Although the examiner noted the Veteran's history of PTSD, the examiner determined that the condition was not an active problem.  The examiner identified the Veteran's current diagnosis as generalized anxiety disorder.  

A July 2007 private psychiatric evaluation report records the Veteran's description of feeling anxious, irritable, and fearing death during service from December 1990 to September 1991 while serving in the "Kuwait conflict," as well as witnessing events involving threat of injury, death, violence, and serious harm during this time period.  Following the mental status examination, PTSD and major depression with psychosis were diagnosed.  The psychiatrist determined the Veteran's conditions had their origin and etiology in the Veteran's experiences during service in the Kuwait conflict.

Following an October 2008 VA mental disorders examination, a VA examiner diagnosed the Veteran with recurrent major depressive disorder and indicated an inability to opine as to whether the disorder was due to the Veteran's second period of service without resort to mere speculation.  In so stating, the examiner noted the Veteran's report of exposure to traumatic environment and chemical agents during his tour of active duty and that the high pressure from his military duties affected his life and daily functioning.  The examiner determined, however, there was no evidence of an in-service illness, injury, event, or complaint during the second period of service that indicates a possible cause or origin of the Veteran's diagnosed major depression.  Additionally, the examiner commented that the Veteran's major depressive disorder began seven years after 1991, which the examiner stated made it unlikely to have been caused or related to military stressors.

In November 2011, a VA examiner who examined the Veteran and reviewed the evidence of record opined that the Veteran's major depression was at least as likely as not incurred in or caused by his military service.  The examiner stated there was no evidence of psychiatric complaints or findings prior to the Veteran's April 1970 in-service report of feeling nervous and an inability to sleep.  The examiner further noted the May 1972 post-service medical record that documented nervousness regarding gastrointestinal symptomatology and a diagnosis of psychophysiology of GI tract reaction.  After reviewing the longitudinal medical evidence and noting the changes for the psychiatric diagnostic criteria over the past 25 years, the examiner opined that the Veteran's 1972 diagnosis was possibly due to the early manifestations of anxiety with a somatic component that evolved to the Veteran's current depressive disorder.       

Regarding the Veteran's claimed PTSD, the November 2011 VA examiner acknowledged the previous PTSD diagnoses reflected in the Veteran's VA treatment records, the findings and conclusions included in the June 2004 VA PTSD record, and the July 2007 private psychiatric examination report.  The examiner relayed the Veteran's description of in-service stressors during his Persian Gulf service involving the panicked soldiers during the missile attacks and an incident where he witnessed the deaths of two soldiers due to an explosion caused by incoming fire.  The examiner determined that the Veteran's identified stressors were not adequate to support a diagnosis of PTSD.  According to the examiner, whether the stressors were related to the Veteran's fear of hostile military or terrorist activity was not supported by the present examination findings.  The examiner concluded there was no evidence of record that fulfilled the criteria for a diagnosis of PTSD at the present time.  

In support of the claim, the Veteran submitted a June 2013 letter from his private physician, in which the doctor detailed the Veteran's history of nervous problems and other psychiatric symptoms that began during his periods of active duty.  The physician noted there was credible evidence of in-service stressful events during the Veteran's service in Kuwait and medical evidence of a link between his current symptoms and these stressors.  Essentially, the physician opined it was at least as likely as not that the Veteran's presenting generalized anxiety disorder is service connected.

Having reviewed the record, the Board finds that the evidence supports the award of service connection for the Veteran's current acquired psychiatric disorder, variously diagnosed.  In this regard, the November 2011 VA examiner's opinion relating the Veteran's anxiety and major depression diagnoses to his first period of military service is highly probative evidence that supports the claim, as it was rendered following a review of the Veteran's pertinent history and is properly supported.  The evidence also includes conflicting evidence as to whether the Veteran has had PTSD during the period of the claim.  In this regard, the Board finds no reason to discount the July 2007 private psychiatric evaluation report reflecting a diagnosis of PTSD based on clinical findings, although this diagnosis conflicts with the determinations of the June 2004 and November 2011 VA examiners.  While the medical findings and opinions are not unequivocal, when coupled with the Veteran's credible testimony, the Board finds the evidence to be in relative equipoise as to whether the Veteran's current acquired psychiatric disability, variously diagnosed, is related to his active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current psychiatric disability was incurred in active service.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for psychiatric disability, variously diagnosed, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


